Order entered August 1, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00772-CV

                            PATRICK DAUGHERTY, Appellant

                                               V.

            HIGHLAND CAPITAL MANAGEMENT, L.P., ET AL., Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-04005

                                           ORDER
                        Before Justices Whitehill, Molberg, and Nowell

       Before the Court is appellant’s motion requesting the transfer of the clerk’s and reporter’s
records filed in appellate cause number 05-17-01115-CV into this appeal. Some of those records
contain or reference a deposition that has now been sealed. From our review of those records, it
appears the supplemental clerk’s record filed on October 11, 2017 and volumes one through
eight of the reporter’s record filed on March 25, 2018 neither contain nor reference the now
sealed deposition. Accordingly, we GRANT the motion as follows. We DIRECT the Clerk of
this Court to transfer the supplemental clerk’s record filed on October 11, 2017 and volumes one
through eight of the reporter’s record filed on March 25, 2018 in appellate cause number 05-17-
01115-CV into this appeal. In all other respects, the motion is DENIED.
                                                      /s/   BILL WHITEHILL
                                                            JUSTICE